United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.J., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Imperial, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1246
Issued: December 20, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 30, 2013 appellant filed a timely appeal from a December 13, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his schedule
award claim and an April 16, 2013 nonmerit decision denying his request for an oral hearing.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained permanent impairment of an extremity
related to his accepted back injury; and (2) whether OWCP properly denied his request for an
oral hearing as untimely.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that appellant, then a 33-year-old border patrol agent, sustained a closed
fracture of thoracic vertebra at levels T4, T5, T6 and T8 without spinal cord injury. He was
thrown from an all-terrain vehicle in the performance of duty on June 14, 2010.2 Appellant
returned to full-time, regular-duty work without restrictions on April 25, 2012 based on the
April 25, 2012 report of Dr. Christopher C. Lai, an attending orthopedic surgeon.
On September 10, 2012 appellant filed a claim for a schedule award. He submitted an
April 25, 2012 report from Dr. Lai, who diagnosed multiple thoracic spinous processes fractures,
healed, low back pain and bilateral lower extremity radiculopathy. Appellant had persistent pain
in his upper back which was worse with standing or sitting for long periods of time. He was not
able to drive or walk for long periods of time and had occasional numbness and tingling in both
lower extremities when standing. Upon examination, appellant was tender to palpation
throughout the thoracic spinous process region and had slight limitation in range of motion.
Sensation of light touch was intact and equal bilaterally, reflexes were normal and equal
bilaterally and straight-leg raise was negative bilaterally. Dr. Lai stated that appellant had
multiple spinous process fractures of the thoracic spine which placed him in a class 1 impairment
rating under Table 17-3 (Thoracic Spine Regional Grid -- Spine Impairments)3 of the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (6th ed. 2009) (hereinafter, A.M.A., Guides). The functional history (GMFH)
adjustment was grade 2 as appellant had pain and symptoms with normal activities. His Physical
Examination (GMPE) adjustment was 0 as he had a negative straight-leg raise test, normal
reflexes, normal sensation and normal strength. Appellant’s clinical studies (GMCS) adjustment
was grade 1 as he had findings in support of his symptoms and computerized tomography (CT)
scans and x-rays which showed multiple spinous processes fractures. Dr. Lai concluded that
appellant fell into grade modifier 1 and had a net adjustment of 0 which was a four percent
permanent impairment of the whole person.4 He opined that appellant had reached a permanent
and stationary status.
On November 20, 2012 Dr. Arthur S. Harris, a Board-certified orthopedic surgeon and
OWCP medical adviser, reviewed Dr. Lai’s April 25, 2012 report. He determined that appellant
had zero percent (no) impairment of the right or left lower extremity based on the sixth edition of
the A.M.A., Guides. Dr. Harris noted that Dr. Lai rated impairment based on Table 17-3 on page
568 of the A.M.A., Guides for mechanical low back pain, radiculopathy and documented spinal
pathology on diagnostic studies including magnetic resonance imaging (MRI) scan. He noted
that OWCP and FECA provided schedule awards only for the loss of use or impairment to the
lower extremities and not for the spine. Appellant had no objective evidence or documentation
of neurologic deficit in either lower extremity. He noted a zero percent permanent impairment of

2

On June 14, 2011 appellant filed a traumatic injury claim (Form CA-1) for a right eye injury allegedly sustained
in the performance of duty that same day.
3

A.M.A., Guides (6th ed., 2009) 567-69.

4

Id. at 587.

2

the lower extremities and noted that the date of maximum medical improvement was April 25,
2012, the date of Dr. Lai’s examination and report.
By decision dated December 13, 2012, OWCP denied appellant’s schedule award claim.
It found that the medical evidence did not establish a ratable impairment to a scheduled member.
In an appeal request form dated March 14, 2013, appellant requested an oral hearing
before an OWCP hearing representative. The request for an oral hearing was scanned on
March 19, 2013. The envelope in which the request was mailed is of record, but the date stamp
is not legible.
By decision dated April 16, 2013, OWCP denied appellant’s request for an oral hearing
finding that it was untimely filed because it was not made within 30 days of the December 13,
2012 decision. It exercised its discretion and further denied the request for the reason that the
relevant issue of the case could be addressed by requesting reconsideration and submitting
evidence not previously considered by OWCP.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his or her claim, including that he or she sustained an injury in the
performance of duty as alleged and that an employment injury contributed to the permanent
impairment for which schedule award compensation is alleged.5
The schedule award provision of FECA6 and its implementing regulations7 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.8 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.9 It is well established that in determining the amount of a
schedule award for a member of the body that sustained an employment-related permanent

5

See Bobbie F. Cowart, 55 ECAB 476 (2004). In Cowart, the employee claimed entitlement to a schedule award
for permanent impairment of her left ear due to employment-related hearing loss. The Board determined that
appellant did not establish that an employment-related condition contributed to her hearing loss and, therefore, it
denied her claim for entitlement to a schedule award for the left ear.
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id.

9

FECA Bulletin No. 09-03 (issued March 15, 2009).

3

impairment, preexisting impairments of the body are to be included.10 A schedule award is not
payable under section 8107 of FECA for an impairment of the whole person.11
A schedule award is not payable for a member, function or organ of the body not
specified in FECA or in the implementing regulations.12 Neither FECA nor the complementing
federal regulations provide for the payment of a schedule award for the permanent loss of use of
the back or spine, a claimant is not entitled to such an award.13 However, as FECA makes
provision for the extremities, a claimant may be entitled to a schedule award for permanent
impairment to an extremity even though the cause of the impairment originates in the spine, if
the medical evidence establishes impairment as a result of the employment injury.14
The medical evidence required to establish a causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.15
ANALYSIS -- ISSUE 1
The Board finds that the medical evidence fails to establish that appellant sustained any
permanent impairment to a scheduled member of the body. OWCP accepted his claim for closed
fractures of thoracic vertebra at levels T4, T5, T6 and T8 without spinal cord injury. Under
FECA, appellant may not receive a schedule award for permanent impairment to his back or
spine.16 He may receive a schedule award, however, for any permanent impairment to his lower
extremities, provided the medical evidence establishes such impairment.17 The Board finds that
the medical evidence of record does not establish that appellant sustained permanent impairment
to either lower extremity due to the accepted back condition.
10

See Dale B. Larson, 41 ECAB 481, 490 (1990); Federal (FECA) Procedure Manual, Part 3 -- Medical,
Schedule Awards, Chapter 3.700.3(a)(3) (September 1995). This portion of OWCP procedure provides that the
impairment rating of a given scheduled member should include any preexisting permanent impairment of the same
member or function.
11

See Gordon G. McNeill, 42 ECAB 140, 145 (1990).

12

See Tania R. Keka, 55 ECAB 354 (2004).

13

See id. FECA itself specifically excludes the back from the definition of organ. 5 U.S.C. § 8101(19).

14

See George E. Williams, 44 ECAB 530 (1993). In 1966, amendments to FECA modified the schedule award
provision to provide for an award for permanent impairment to a member of the body covered by the schedule
regardless of whether the cause of the impairment originated in a scheduled or nonscheduled member.
15

See Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

16

5 U.S.C. supra note 13; Patricia J. Horney, 56 ECAB 256 (2005).

17

See George E. Williams, supra note 14.

4

On April 25, 2012 Dr. Lai, an attending orthopedic surgeon, rated a four percent whole
person impairment under Table 17-3 of the A.M.A., Guides. The Board notes that FECA does
not authorize schedule awards for impairment of the whole person, back or spine.18 OWCP’s
medical adviser reviewed Dr. Lai’s report on November 20, 2012 and found no evidence or
documentation of any neurologic deficit in either lower extremity. Dr. Harris properly
concluded that there was no medical evidence of impairment to the lower extremities resulting
from the accepted condition. Therefore, there was no ratable impairment of a scheduled member
under the sixth edition of the A.M.A., Guides.
Appellant has not established that he sustained any permanent impairment of his lower
extremities. The Board finds that he is not entitled to a schedule award as a result of his accepted
back injury. OWCP’s December 13, 2012 decision was proper under the facts of this case.19
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides: “Before review under section 8128(a) of this title
[relating to reconsideration], a claimant for compensation not satisfied with a decision of the
Secretary under subsection (a) of this section is entitled, on request made within 30 days after the
date of the issuance of the decision, to a hearing on [her] claim before a representative of the
Secretary.”20
Section 10.615 of Title 20 of the Code of Federal Regulations provides, “A hearing is a
review of an adverse decision by a hearing representative. Initially, the claimant can choose
between two formats: An oral hearing or a review of the written record.”21 The hearing request
must be sent within 30 days (as determined by postmark or other carrier’s date marking) of the
date of the decision for which a hearing is sought.22 OWCP has discretion, however, to grant or
deny a request that is made after this 30-day period.23 In such a case, it will determine whether
to grant a discretionary hearing and, if not, will so advise the claimant with reasons.24

18

See D.H., 58 ECAB 358 (2007). See also Thomas Martinez, 54 ECAB 623 (2003).

19

See J.D., Docket No. 13-627 (issued July 17, 2013).

20

5 U.S.C. § 8124(b)(1).

21

20 C.F.R. § 10.615.

22

Id. at § 10.616.

23

See G.W., Docket No. 10-782 (issued April 23, 2010). See also Herbert C. Holley, 33 ECAB 140 (1981).

24

Id. See also Rudolph Bermann, 26 ECAB 354 (1975).

5

ANALYSIS -- ISSUE 2
Appellant had 30-calendar days from OWCP’s December 13, 2012 decision or until
January 14, 2013, to request an oral hearing. He filed a request for an oral hearing on March 14,
2013, which was more than 30 days after OWCP issued its December 13, 2012 decision.25
Section 8124(b)(1) is unequivocal on the time limitation for requesting a hearing.26 The Board
notes that the envelope in which the request was mailed is of record, but the date stamp is not
legible.27 For this reason, the Board finds that the request was untimely. Because the application
was not timely filed, appellant was not entitled to an oral hearing as a matter of right under
section 8124(b)(1) of FECA.
Exercising its discretion to grant an oral hearing, OWCP denied appellant’s request on
the grounds that he could equally well address any issues in his case by requesting
reconsideration. Because reconsideration exists as an alternative appeal right to address the
issues raised by OWCP’s December 13, 2012 decision, the Board finds that OWCP did not abuse
its discretion in denying appellant’s untimely request for an oral hearing.28
CONCLUSION
The Board finds that appellant is not entitled to a schedule award for bilateral lower
extremity impairment related to his accepted back injury. The Board further finds that OWCP
properly denied appellant’s request for an oral hearing as untimely.

25

Under OWCP regulations and procedures, the timeliness of a request for a hearing is determined on the basis of
the postmark of the envelope containing the request. See 20 C.F.R. § 10.616(a); see also Federal (FECA) Procedure
Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter 2.1601.4(a) (October 2011). If the
postmark is not legible, the request will be deemed timely unless OWCP has kept evidence of date of delivery on the
record reflecting that the request is untimely. Id.
26

See William F. Osborne, 46 ECAB 198 (1994).

27

See T.B., Docket No. 12-244 (issued June 8, 2012) (where the Board found that OWCP properly denied the
claimant’s request for an oral hearing as he mailed an untimely request for a telephonic hearing and the envelope
containing the request, which was part of the case record, displayed an illegible postmark).
28

See Gerard F. Workinger, 56 ECAB 259 (2005).

6

ORDER
IT IS HEREBY ORDERED THAT the April 16, 2013 and December 13, 2012
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: December 20, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

